United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3674
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Gatruol Puol

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                   ____________

                              Submitted: August 3, 2020
                                Filed: August 6, 2020
                                    [Unpublished]
                                    ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Gatruol Puol appeals the district court’s1 denial of his request to withdraw his
plea after he pleaded guilty to drug and firearm offenses pursuant to a plea agreement.

      1
       The Honorable Robert F. Rossiter, Jr., United States District Judge for the
District of Nebraska.
His counsel has moved to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967), arguing that the district court erred by refusing to allow Puol
to withdraw his plea.

       After his guilty plea is accepted but before sentencing, a defendant may be
permitted to withdraw the plea for “a fair and just reason.” Fed. R. Crim. P.
11(d)(2)(B); see also United States v. Green, 521 F.3d 929, 931 (8th Cir. 2008).
Here, Puol sought to withdraw his guilty plea because the plea was not knowingly
and voluntarily entered. The district court confirmed that Puol had no other “fair and
just reason” to withdraw his plea. Upon careful review, we conclude that the district
court did not abuse its discretion in refusing to allow Puol to withdraw his plea, as the
plea hearing transcripts show that Puol understood the plea agreement, and knowingly
and voluntarily entered into the agreement, despite his later statements that he had not
fully understood the charges and that he had been coerced by his attorney. See id.
(district court’s decision to deny a motion to withdraw a guilty plea is reviewed for
abuse of discretion; whether a plea was knowing and voluntary is reviewed de novo);
United States v. Andis, 333 F.3d 886, 890-91 (8th Cir. 2003) (one important way
district court can ensure plea agreement is knowing and voluntary is to question
defendant about decision to enter into agreement); Nguyen v. United States, 114 F.3d
699, 703 (8th Cir. 1997) (defendant’s representations during plea-taking carry strong
presumption of verity).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we have found no non-frivolous issues for appeal. Accordingly,
we affirm the judgment, and grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-